Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00680-CV

                                    Denise MCVEA,
                                       Appellant

                                            v.

                                    James KELLER,
                                       Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-11896
                      Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are assessed against appellant.

      SIGNED November 27, 2013.


                                             _________________________________
                                             Sandee Bryan Marion, Justice